***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   EMERITUS SENIOR LIVING v. DENISE LEPORE
                 (AC 40078)
                        Sheldon, Keller and Elgo, Js.

                                   Syllabus

The plaintiff, which operates an assisted living facility, brought this action
    seeking to collect an unpaid balance due for assisted living services it
    had provided to the defendant’s now deceased mother, R. The parties
    had executed a residency agreement for R’s residence and care, with
    the defendant serving as a representative for R with power of attorney.
    After the defendant stopped making payments to the plaintiff, the plain-
    tiff served R and the defendant with a notice to quit possession for
    nonpayment of rent. Thereafter, the plaintiff brought an eviction sum-
    mary process action, and the trial court rendered a judgment of posses-
    sion for the plaintiff. The plaintiff, however, did not execute on its right
    to possession because R suffered from severe dementia and it lacked
    the authority to place her in a different facility. The plaintiff attempted
    to contact the defendant to discuss R’s relocation, but the defendant
    did not respond. Subsequently, the plaintiff initiated the present action
    to recover all sums payable and due under the residency agreement.
    The plaintiff filed a motion for summary judgment as to liability, and
    after a hearing the trial court denied the plaintiff’s motion and, sua
    sponte, rendered judgment for the defendant, finding that the agreement
    was unenforceable because it was unconscionable and against public
    policy. On the plaintiff’s appeal to this court, held:
1. The trial court improperly found that the residency agreement was unen-
    forceable: the agreement was not unenforceable due to procedural or
    substantive flaws, as the record did not reveal that the defendant had
    no meaningful choice whether to select the plaintiff as the provider of
    assisted living services for R, the agreement was sufficiently clear as
    written to provide reasonable notice to the defendant, as R’s representa-
    tive, that she would be obliged to pay all sums due for services rendered
    to R if R did not pay for them, and the agreement plainly and unambigu-
    ously imposed personal liability on the defendant in a representative
    capacity for amounts owed to the plaintiff; moreover, the agreement was
    not substantively unconscionable, as the language of the representative
    clause was akin to having a cosigner to the agreement, which is a
    common business practice for residents in assisted living homes, it
    is also common for residents in assisted living homes to entrust the
    management of their finances to others, and the guarantee agreement
    to ensure payment for services rendered was not so unreasonable as
    to be unconscionable and, therefore, unenforceable.
2. The trial court erred by finding that the residency agreement was unen-
    forceable as a matter of public policy; that court did not identify, and
    the defendant did not provide, a specific public policy that the agreement
    purportedly violated, and this court, which did not identify a public
    policy prohibiting contracts that guarantee payment for assisted living
    leases, could not conclude on the basis of the limited record that the
    agreement was unenforceable on public policy grounds when there
    exists a general policy in favor of freedom to contract.
          Argued February 13—officially released June 26, 2018

                             Procedural History

  Action to recover unpaid rent, and for other relief,
brought to the Superior Court in the judicial district of
New Haven, Housing Session, where the court, Aval-
lone, J., denied the plaintiff’s motion for summary judg-
ment; thereafter, following a hearing, the court
rendered judgment for the defendant; subsequently, the
court denied the plaintiff’s motion to reargue, and the
plaintiff appealed to this court. Reversed; further pro-
ceedings.
  K. Scott Griggs, with whom, on the brief, was Gerardo
Schiano, for the appellant (plaintiff).
                          Opinion

   KELLER, J. The plaintiff, Emeritus Senior Living a/
k/a Brookdale Woodbridge,1 appeals from the judgment
of the trial court in favor of the defendant, Denise Lep-
ore, in this action filed by the plaintiff to collect the
unpaid balance due for assisted living services it had
provided to the defendant’s now deceased mother, Lou-
ise Rolla. The plaintiff claims that the court erred by
finding that the residency agreement, to the extent it
holds the defendant personally liable, as Rolla’s repre-
sentative, for unpaid amounts owed by Rolla to the
plaintiff, is void and unenforceable because it is (1)
unconscionable and (2) against public policy.2 We agree
and, accordingly, we reverse the judgment of the trial
court.3
   The following factual allegations and procedural his-
tory are relevant to this appeal. The plaintiff operates
an assisted living facility in Woodbridge. On December
21, 2014, the defendant executed a residency agreement
(agreement) with the plaintiff for the residence and
care of her mother, Rolla.4 The defendant signed the
agreement on behalf of her mother as a representative
and with power of attorney for her mother. The
agreement provides in relevant part: ‘‘If this agreement
is signed by a representative on your behalf, you and the
representative shall be jointly and severally obligated
to the community for payment of any fees or costs
owing by you pursuant to this agreement. The commu-
nity reserves the right to charge you, or your representa-
tive if not paid by you, for such fees and costs. If we
take action to collect past due fees and costs, you and
your representative will be liable for our costs of collec-
tion, including but not limited to the cost of demand
letters, attorneys fees and court costs.’’
   Initially, the defendant made regular payments to the
plaintiff for her mother’s care and residence. After
March 11, 2016, however, the defendant stopped making
payments to the plaintiff. In response, the plaintiff
served Rolla and the defendant, in her capacity as Rol-
la’s representative, with a notice to quit possession for
nonpayment of rent on July 28, 2016. The plaintiff com-
menced an eviction summary process action against
Rolla and the defendant on August 8, 2016, in the New
Haven Superior Court, Housing Session. Rolla and the
defendant did not appear in that action or file respon-
sive pleadings therein. On August 31, 2016, the court
rendered a judgment of possession for the plaintiff and
on September 8, 2016, the court issued an execution to
enforce that judgment. The plaintiff, however, did not
execute on its right to possession because Rolla suf-
fered from severe dementia and the plaintiff lacked the
authority to place her in a different facility. As the
defendant had power of attorney, she was the person
with the authority to move her mother to a different
facility. The plaintiff attempted to contact the defendant
to discuss Rolla’s relocation, but the defendant did
not respond.
   On October 24, 2016, the plaintiff filed a complaint
in the present action, seeking to recover ‘‘all sums pay-
able and due’’ under the residency agreement, which
the plaintiff claimed to amount to $47,310.02 at the time.
The defendant, appearing without counsel, filed an
answer on November 15, 2016, in which she referred
to purported defects in the service of process. On
December 9, 2016, the plaintiff filed a motion for sum-
mary judgment as to liability, arguing that there was
no genuine issue of material fact as to whether the
defendant must pay all unpaid sums owed for the resi-
dence and care services provided to her mother. The
defendant did not file a memorandum in opposition
to the plaintiff’s motion for summary judgment or a
countermotion for summary judgment in her favor.
   The court, Avallone, J., held a hearing on the plain-
tiff’s motion for summary judgment on January 17, 2017.
At the hearing, the court denied the plaintiff’s motion for
summary judgment and, sua sponte, rendered judgment
for the defendant, finding that the agreement was unen-
forceable because it was unconscionable and against
public policy. The court, ruling from the bench, stated
in relevant part: ‘‘I find it unconscionable to accept
[the plaintiff’s] position that you have . . . a multipage
complicated agreement which starts off naming who the
parties are, and then in one paragraph entitled payment,
your client establishes joint and several liability on [the
defendant]. And I’m telling you I find that unconsciona-
ble. I find it against the public policy of the state of
Connecticut that it isn’t delineated specifically that the
representative . . . is paying for this. This is the only
paragraph in which . . . financial responsibility falls
on the representative.’’ The court reiterated: ‘‘This
[agreement is] against public policy of the state of Con-
necticut. It is unconscionable that this language is
intended to hold this person responsible.’’ On January
27, 2017, the plaintiff filed a motion to reargue and to
open or set aside the judgment, which the court denied
on January 30, 2017. This appeal followed.
                             I
  The plaintiff claims that the court erred in finding
that the residency agreement is unenforceable due to
unconscionability.
   We first set forth our standard of review of a claim
that a contract is unenforceable due to unconscionabil-
ity. ‘‘The question of unconscionability is a matter of
law to be decided by the court based on all the facts
and circumstances of the case. . . . Thus, our review
on appeal is unlimited by the clearly erroneous stan-
dard. . . . This means that the ultimate determination
of whether a transaction is unconscionable is a question
of law, not a question of fact, and that the trial court’s
determination on that issue is subject to a plenary
review on appeal. . . . The determination of uncon-
scionability is to be made on a case-by-case basis, taking
into account all of the relevant facts and circum-
stances.’’ (Citations omitted; internal quotation marks
omitted.) Cheshire Mortgage Service, Inc. v. Montes,
223 Conn. 80, 87–89, 612 A.2d 1130 (1992).
   ‘‘The classic definition of an unconscionable contract
is one which no man in his senses, not under delusion,
would make, on the one hand, and which no fair and
honest man would accept, on the other. . . . In prac-
tice, we have come to divide this definition into two
aspects of unconscionability, one procedural and the
other substantive, the first intended to prevent unfair
surprise and the other intended to prevent oppression.’’
(Citation omitted; internal quotation marks omitted.)
Smith v. Mitsubishi Motors Credit of America, Inc.,
247 Conn. 342, 349, 721 A.2d 1187 (1998). ‘‘A determina-
tion of unconscionability generally requires a showing
that the contract was both procedurally and substan-
tively unconscionable when made—i.e., some showing
of an absence of meaningful choice on the part of one
of the parties together with contract terms which are
unreasonably favorable to the other party . . . .’’
(Internal quotation marks omitted.) Hottle v. BDO Seid-
man, LLP, 268 Conn. 694, 719, 846 A.2d 862 (2004).
   On the basis of the limited record in the present
appeal, in which the defendant did not present any
evidence in opposition to the plaintiff’s motion for sum-
mary judgment, we are not persuaded that the
agreement is unenforceable due to procedural or sub-
stantive flaws. With respect to the formation of the
agreement, the record does not reveal that the defen-
dant had no meaningful choice whether to select the
plaintiff as the provider of assisted living services for
her mother. The agreement is sufficiently clear, as writ-
ten, to provide reasonable notice to the defendant, as
her mother’s representative, that she would be obliged
to pay all sums due for services rendered to her mother
if her mother did not pay for them. See Sturman v.
Socha, 191 Conn. 1, 9, 12, 463 A.2d 527 (1983) (son who
signed nursing care agreement as ‘‘Responsible Party’’
for his father was ‘‘unambiguously’’ personally liable
for amounts owed to nursing home). The portion of the
agreement at issue plainly and unambiguously imposes
personal liability on persons signing in a representative
capacity for amounts owed to the plaintiff.5
   Additionally, for the reasons identified by the plain-
tiff, the agreement is not substantively unconscionable.
The plaintiff argues that the agreement is not substan-
tively unconscionable because ‘‘[t]he language of [the
representative clause] is akin to having a [cosigner] to
an agreement, which is a common business practice.’’
The plaintiff also argues that the agreement is not sub-
stantively unconscionable because, as it is common
for residents in assisted living homes to entrust the
management of their finances to others, personal liabil-
ity is typically imposed on the individual entrusted to
incentivize that person to pay the facility for its services.
Thus, a guarantee agreement to ensure payment for
services rendered is not so unreasonable as to be uncon-
scionable and lead us to conclude that it is unen-
forceable.
                             II
  The plaintiff also claims that the court erred by find-
ing that the residency agreement is unenforceable as a
matter of public policy. We agree with the plaintiff.
   We begin our analysis of this claim by setting forth
the standard of review governing a claim that a contract
is unenforceable as a matter of public policy. ‘‘Although
it is well established that parties are free to contract
for whatever terms on which they may agree . . . it is
equally well established that contracts that violate pub-
lic policy are unenforceable. . . . [T]he question [of]
whether a contract is against public policy is [a] ques-
tion of law dependent on the circumstances of the par-
ticular case, over which an appellate court has
unlimited review. . . .
   ‘‘There is a strong public policy in Connecticut
favoring freedom of contract . . . . This freedom
includes the right to contract for the assumption of
known or unknown hazards and risks that may arise
as a consequence of the execution of the contract.
Accordingly, in private disputes, a court must enforce
the contract as drafted by the parties and may not
relieve a contracting party from anticipated or actual
difficulties undertaken pursuant to the contract, unless
the contract is voidable on grounds such as mistake,
fraud or unconscionability. . . . If a contract violates
public policy, this would be a ground to not enforce
the contract. . . . A contract . . . however, does not
violate public policy just because the contract was made
unwisely. . . . [C]ourts do not unmake bargains
unwisely made. Absent other infirmities, bargains
moved on calculated considerations, and whether prov-
ident or improvident, are entitled nevertheless to sanc-
tions of the law. . . . Although parties might prefer to
have the court decide the plain effect of their contract
contrary to the agreement, it is not within its power to
make a new and different agreement; contracts volunta-
rily and fairly made should be held valid and enforced
in the courts.’’ (Citations omitted; internal quotation
marks omitted.) Geysen v. Securitas Security Services
USA, Inc., 322 Conn. 385, 392–93, 142 A.3d 227 (2016).
  The court did not identify and the defendant did not
provide a specific public policy that the agreement pur-
portedly violates.6 As we do not identify a public policy
prohibiting contracts that guarantee payment for
assisted living leases, and we are mindful of the general
policy in favor of freedom to contract, we do not con-
clude, on the basis of the limited record before us, that
the agreement is unenforceable on public policy
grounds.
  The judgment is reversed and the case is remanded
for further proceedings according to law.
      In this opinion the other judges concurred.
  1
      Brookdale Senior Living Solutions purchased the Emeritus Corporation
in August, 2014. The plaintiff continued to operate under the name Emeritus
Senior Living until June, 2015. At that point the plaintiff changed its name
to Brookdale Woodbridge.
    2
      The plaintiff has relied on the court’s oral ruling of January 17, 2017.
The record does not contain a signed transcript of the court’s decision, as
is required by Practice Book § 64-1 (a), and the plaintiff did not file a motion
pursuant to Practice Book § 64-1 (b) providing notice that the court had
not filed a signed transcript of its oral decision. Nor did the plaintiff take
any additional steps to obtain a decision in compliance with Practice Book
§ 64-1 (a). In some cases in which the requirements of Practice Book § 64-
1 (a) have not been followed, this court has declined to review the claims
raised on appeal due to the lack of an adequate record. Despite the absence
of a signed transcript of the court’s oral decision or a written memorandum
of decision, however, our ability to review the claims raised on the present
appeal is not hampered because we are able to readily identify a sufficiently
detailed and concise statement of the court’s findings in the transcript of
the proceeding. See State v. Brunette, 92 Conn. App. 440, 446, 886 A.2d 427
(2005), cert. denied, 277 Conn. 902, 891 A.2d 2 (2006).
    3
      The court rendered judgment on grounds that neither party raised below.
Although the plaintiff does not claim in this appeal that the court lacked
the authority to render judgment on grounds never raised, we note that
‘‘[t]he court’s function is generally limited to adjudicating the issues raised
by the parties on the proof they have presented and applying appropriate
procedural sanctions on motion of a party. . . . F. James, G. Hazard & J.
Leubsdorf, Civil Procedure (5th Ed. 2001) § 1.2, p. 4. The parties, may, under
our rules of practice, challenge the legal sufficiency of a claim at two points
prior to the commencement of trial. First, a party may challenge the legal
sufficiency of an adverse party’s claim by filing a motion to strike. Practice
Book § 10-39. Second, a party may move for summary judgment and request
the trial court to render judgment in its favor if there is no genuine issue
of fact and the moving party is entitled to judgment as a matter of law.
Practice Book §§ 17-44 and 17-49. In both instances, the rules of practice
require a party to file a written motion to trigger the trial court’s determina-
tion of a dispositive question of law. The rules of practice do not provide
the trial court with authority to determine dispositive questions of law in
the absence of such a motion.’’ (Emphasis in original; internal quotation
marks omitted.) Vertex, Inc. v. Waterbury, 278 Conn. 557, 564–65, 898 A.2d
178 (2006); see also Greene v. Keating, 156 Conn. App. 854, 860–61, 115
A.3d 512 (2015) (court erred in rendering summary judgment on ground not
claimed or briefed by parties’ cross motions for summary judgment).
    ‘‘A court may not grant summary judgment sua sponte. . . . The issue
first must be raised by the motion of a party and supported by affidavits,
documents or other forms of proof.’’ (Internal quotation marks omitted.)
Nationstar Mortgage, LLC v. Mollo, 180 Conn. App. 782, 798,             A.3d
(2018). ‘‘When a rule of practice requires a written motion, a memorandum
of law and supporting documentation, it is because the issue to be decided
is of considerable importance. In the case of summary judgment, which
results in a swift, concise end to often complex litigation without benefit
of a full trial, the parties and the court need to be as well informed as
possible on the applicable law and facts.’’ Id., 797.
    In the present case, the court, sua sponte, rendered judgment for the
defendant on grounds not raised by the parties. Accordingly, we observe
that the court acted in excess of its authority when it rendered judgment
for the defendant.
    4
      Rolla passed away on January 24, 2017.
    5
      At the January 17, 2017 hearing, the defendant argued to the court that
she was unaware that, by signing the agreement as a representative, she
would be personally liable for the amount owed to the plaintiff. The defen-
dant’s purported ignorance, however, does not lead us to conclude that the
formation of the agreement was procedurally unconscionable. The defen-
dant had an obligation to read the agreement; Smith v. Mitsubishi Motors
Credit of America, Inc., supra, 247 Conn. 351–52; and understand it before
signing. See Friezo v. Friezo, 281 Conn. 166, 199, 914 A.2d 533 (2007).
The defendant has not presented any evidence that demonstrated that the
plaintiff prevented her from doing so.
   6
     Pursuant to 42 C.F.R. § 483.15 and General Statutes § 19a-550 (b), nursing
home facilities are prohibited from requiring patients, as a condition of
admission, to have a third-party guarantor. These laws, however, do not
prohibit a third party from voluntarily entering into a contractual obligation
with a nursing home to guarantee payment for debts incurred by a patient.
See Meadowbrook Center, Inc. v. Buchman, 149 Conn. App. 177, 199–201,
90 A.3d 219 (2014). In the present case, the limited record does not reveal
that the plaintiff required the defendant to sign the agreement as a third-
party guarantor as a condition of her mother’s admittance to the plaintiff’s
facility, nor did the defendant argue to the court that a voluntary agreement
to serve as her mother’s guarantor is unenforceable on public policy grounds.
On the basis of this limited record, we decline to conclude that such an
agreement violates public policy.